3. (
- Before the vote:
(IT) Madam President, ladies and gentlemen, I would like to raise a point of order: without wishing to interfere with the procedure, I would like to know if there is a rule by which it is compulsory each time to state, as well as the result, the number of voters, the number of abstentions and so on, or whether this is your own choice.
If you do not wish me to tell you I will not, but it is, clearly, good to be certain.
- After the vote on paragraph 60:
Madam President, could you at least put the results on the screens in front of us if you are not going to call them out?
You just have to raise your eyes if you wish to see the result.
- After the vote:
Madam President, I am advised by the services that each additional roll-call vote costs EUR 400, which makes the cost of yesterday's escapade in excess of EUR 25 000.
So, I would ask those who are calling for roll-call votes all the time whether they think that is a good use of taxpayers' money.
Madam President, if the cost of every roll-call vote is really EUR 400, I suggest that this Chamber is running itself with all the efficiency that it also applies to the common agricultural policy, to structural aid, to international development and to the rest of the European Union budget. Surely we can do it more cheaply than that!
Madam President, here is a practical suggestion. One of the expenses is that we translate votes, but these are only numbers, so we need only one edition of the votes. We do not need to put them into every language because we are dealing with numbers, and the names are the same in every language. So we can cut expense there. I think of all the bits of paper we produce in this Parliament. The most important thing for the citizen is to know how we vote.
(Applause)